Citation Nr: 1402015	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Meniere's disease, to include as due to service-connected bilateral sensorineural hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946, with additional service in the military reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case is advanced on the Board's docket.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2013).

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran claims he has Meniere's disease as a direct result of military service, or secondary to his service-connected hearing loss and tinnitus disabilities.  Specifically, during his hearing before the Board in May 2013, the Veteran testified that he was exposed to bombings while in service, which caused temporary deafness and dizziness.  He further testified that his Meniere's disease had been treated through the years by his private physician, Dr. Rogers, who had associated this disorder to his military service.

The claim was previously remanded by the Board in August 2013 to obtain Dr. Roger's treatment records, as well as to ensure an adequate VA examination was obtained addressing both direct and secondary theories of entitlement to service connection. 

While VA provided the Veteran a letter indicating VA outpatient treatment records were obtained, the letter did not specifically ask the Veteran to provide a release form or otherwise provide treatment records from Dr. Rogers.  VA outpatient treatment records through August 2013 indicate that the Veteran's Meniere's disease was managed by his private physician, Dr. Rogers, who the Veteran saw at least once a month.  Currently, the only evidence of record from Dr. Rogers  is a December 2011 note indicating the Veteran fell head first and needed an upgraded wheelchair.  The Veteran testified at his hearing before the Board that Dr. Rogers believed his Meniere's disease is related to his military service.  In light of the circumstances, the Board finds that the RO failed to comply with the August 2013 remand orders.  The VA should also take this opportunity to obtain VA outpatient treatment records from August 2013 to the present.

The claim was also previously remanded to provide the Veteran an adequate VA examination to ascertain whether his Meniere's disease was directly due to in-service injury or, in the alternative, caused or aggravated by service-connected hearing loss and/or tinnitus.  The Veteran was afforded a VA examination in November 2013, which found no such relation likely because the Veteran had never been treated or diagnosed with a traumatic brain injury, there was no history of symptoms until decades later, and medical literature did not support an association between hearing loss and/or tinnitus with Meniere's disease.  In light of the missing records, however, the November 2013 opinion was at the very least, incomplete facts.  The VA must obtain an addendum to this opinion based on any new evidence obtained, to the extent applicable.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any VA or non-VA facilities where he received treatment for his Meniere's disease, to specifically include any treatment records from Dr. Rogers.  The RO must specifically ask the Veteran to provide a release form for Dr. Rogers so that the all relevant records from Dr. Rogers in association with the Meniere's disease claim can be obtained.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must request all treatment records from the VA Medical Center in San Antonio, Texas since August 2013.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. After all indicated records are obtained to the extent available, an addendum to the prior opinion from the November 2013 VA examiner must be obtained in light of any new evidence.  If the same examiner is not available, the Veteran must be afforded an appropriate VA examination to provide the requested opinions.  An opinion must be provided to determine whether any degree of Meniere's disease found or previously diagnosed is related to the Veteran's military service, or to any incident therein.  Additionally, an opinion as to whether any degree of Meniere's disease found or previously diagnosed, was caused or aggravated by his service-connected hearing loss and/or tinnitus must be provided.  The examiner must also provide an opinion as to whether any degree of Meniere's disease found or previously diagnosed is a residual of any traumatic brain injury found as a result concussive blasts incurred in service.  

The claims file and all electronic records, to include those on Virtual VA, must be made available to the examiner, and the examiner must specify in the examination report that the claims file and the electronic records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. If another examination is necessary, the RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

